Case 1:20-cv-01235-JPH-MPB Document 20 Filed 09/02/20 Page 1 of 2 PageID #: 78




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

REGINA ADDISON,                                     )
                                                    )
                               Plaintiff,           )
                                                    )
                          v.                        )        No. 1:20-cv-01235-JPH-MPB
                                                    )
EQUIFAX INFORMATION SERVICES, LLC,                  )
                                                    )
                               Defendant.           )

                                MAGISTRATE JUDGE’S ORDER ON
                               TELEPHONIC STATUS CONFERENCE

         This matter came before the Honorable Matthew P. Brookman, United States

 Magistrate Judge, by telephone, at 11:00 a.m., Indianapolis time (EST), on September 1, 2020,

 for a conference under Rule 16, Federal Rules of Civil Procedure. Parties were represented by

 counsel.

         Thereafter, the following ORDER is entered:

         1. A TELEPHONIC STATUS CONFERENCE is set for SEPTEMBER 28, 2020

 at 10:00 a.m., Indianapolis time (EST), before the Honorable Matthew P. Brookman, United

 States Magistrate Judge. The information needed by counsel to participate in this

 telephonic conference will be provided by a separate notification.

         This order has been formulated after a conference at which the respective parties have

 appeared. Any party shall file any corrections or additions within fourteen (14) days after

 receipt of this order.

         SO ORDERED.

 Dated: September 2, 2020




                                                1
Case 1:20-cv-01235-JPH-MPB Document 20 Filed 09/02/20 Page 2 of 2 PageID #: 79




Served electronically on all ECF-registered counsel of record.




                                             2
